Exhibit 10.9
 
WAIVER AND AMENDMENT TO CREDIT AGREEMENT


This Waiver and Amendment to Credit Agreement (this “Amendment”), dated as of
March 29, 2010, is among BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below) party hereto (collectively, the “Guarantors”), WELLS FARGO
BANK, N.A., as Administrative Agent (the “Administrative Agent”), L/C Issuer and
Swing Line Lender under the Credit Agreement referred to below, and the Lenders
(as defined below) signatory hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and the Lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, the “Credit Agreement”).
 
B. The Guarantors have guaranteed the obligations of the Borrower under the
Credit Agreement pursuant to that certain Amended and Restated Guaranty, dated
as of February 20, 2008, in favor of the Administrative Agent (as amended,
supplemented or modified, the “Guaranty”).
 
C. Section 6.01(a) of the Credit Agreement requires the Borrower to deliver
within 90 days of the end of the preceding fiscal year, among other things,
certain Consolidated financial statements (all as further described in Section
6.01(a)), to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders (as used herein, the “Auditor’s
Report and Opinion”, and such accountant, the “Auditor”), which Auditor’s Report
and Opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” (such a qualification
or exception, a “Going Concern Qualification”) or like qualification or
exception or any qualification or exception as to the scope of such audit.
 
D. The Borrower has been informed by the Auditor, and has informed the
Administrative Agent, that (i) the Auditor’s Report and Opinion to be delivered
by the Auditor with respect to the fiscal year ended December 31, 2009 will
contain a Going Concern Qualification, (ii) the Auditor’s Report and Opinion to
be delivered by the Auditor with respect to the fiscal year ending  December 31,
2010 may contain a Going Concern Qualification, and, accordingly, has requested
that the Administrative Agent and the Lenders agree to waive compliance by the
Borrower with Section 6.01(a) of the Credit Agreement, solely to the extent set
forth herein.
 
E. The Administrative Agent and the Lenders party hereto are willing to waive
compliance with such provisions of the Credit Agreement subject to and upon the
terms and conditions set forth in this Amendment.
 
F. The Administrative Agent and the Lenders party hereto have agreed to amend
the Credit Agreement subject to and upon the terms and conditions set forth in
this Amendment.
 
 
1

 

NOW, THEREFORE, the parties agree as follows:


1. Definitions.  All capitalized terms used in this Amendment which are not
otherwise defined shall have the meanings given to those terms in the Credit
Agreement (after taking into account any amendments contained herein).
 
2. Amendment to Section 1.01 of the Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Rate” in its entirety and replacing it with the
following:
 
  “Applicable Rate” means, from and after the March  2010 Waiver Effective Date,
(i) with respect to any Base Rate Loan, 7.50% per annum, (ii) with respect to
any Eurodollar Rate Loan, 8.50% per annum, and (iii) with respect to any
commitment fee, 1.50%.
 
(b) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following language to the definition of “Consolidated EBITDA” before the “,” at
the end of clause (a)(i):
 
“and all Deferred Interest and Deferred Letter of Credit Fees for such period”.
 
(c) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the term “interest expense” from clause (b)(i) of the definition of “Excess Cash
Flow” and replacing it with the term “Interest Expense”.
 
(d) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following language to the definition of “Interest Expense” before the “;” at the
end of clause (a):
 
“, but excluding any Deferred Interest accrued on the Loans pursuant to Section
2.08(c)”.
 
(e) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following language to the definition of “Interest Expense” before the “;” at the
end of clause (b):
 
“, but excluding any Deferred Letter of Credit Fees accrued on the Loans
pursuant to Section 2.09(a)”.
 
(f) Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following defined terms in their appropriate alphabetical order:
 
“Deferred Interest” has the meaning specified in Section 2.08(c).
 
“Deferred Interest Payment Date” has the meaning specified in Section 2.08(c).
 
“Deferred Letter of Credit Fee” has the meaning specified in Section 2.09(a).
 
 
 
2

 

“March 2010 Waiver and Amendment” shall mean that certain Waiver and Amendment
to Credit Agreement, dated as of the March 2010 Waiver Effective Date, by and
among the Borrower, the Guarantors, the Administrative Agent and each Lender
party thereto.
 
“March 2010 Waiver Effective Date” shall mean March 30, 2010.
 
“Refinancing” shall mean the repayment in full of the Loans, together with any
accrued interest thereon (other than the Deferred Interest), and the termination
of all Revolver Commitments pursuant to Section 2.06 of the Credit Agreement on
or before the Refinancing Deadline.
 
“Refinancing Deadline” shall mean January 6, 2011.
 
3. Amendment to Section 2.08 of the Credit Agreement.  Subsection 2.08(c) of the
Credit Agreement is hereby amended by inserting the following prior to the “.”
at the end of the first sentence thereof:
 
“; provided, however, that, beginning on the March 2010 Waiver Effective Date
through and including the Interest Payment Date immediately prior to the
Maturity Date, on each Interest Payment Date, with respect to each Loan,
Borrower shall pay in cash an amount of interest equal to the Applicable Rate,
less 2.00% per annum.  The remaining 2.00% per annum shall have, and shall be
deemed to have, accrued; provided, however, that the payment thereof shall be
deferred (the aggregate amount of such deferred payments of interest, the
“Deferred Interest”) and not be payable until the earlier of (i) the Maturity
Date and (ii) the repayment in full of the Loans and the termination of all
Revolver Commitments pursuant to Section 2.06 of the Credit Agreement (such
date, the “Deferred Interest Payment Date”).  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, if the Borrower
completes a Refinancing, all Deferred Interest accrued through the date of such
Refinancing shall be automatically forgiven.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Deferred Interest
is not payable until the Deferred Interest Payment Date, and the Deferred
Interest accrues as simple interest such that no interest accrues on the
Deferred Interest.”
 
4. Amendment to Section 2.09 of the Credit Agreement.  Subsection 2.09(a) of the
Credit Agreement is hereby amended by inserting the following prior to the “.”
at the end of the third sentence thereof:
 

 
3

 

“provided, however, that, beginning on the March 2010 Waiver Effective Date,
with respect to each Letter of Credit Fee, Borrower shall pay in cash Letter of
Credit Fees equal to the Applicable Rate, less 2.00% per annum.  The remaining
2.00% per annum shall have, and shall be deemed to have, accrued; provided,
however, that the payment thereof shall be deferred (for each Letter of Credit,
the aggregate amount of such deferred payments, the “Deferred Letter of Credit
Fee”) and not be payable until the Deferred Interest Payment
Date.  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Borrower completes a Refinancing, all Deferred Letter of
Credit Fees accrued through the date of such Refinancing shall be automatically
forgiven.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Deferred Letter of Credit Fees are not payable until
the Deferred Interest Payment Date, and the Deferred Letter of Credit Fees
accrue as simple interest such that no interest accrues on the Deferred Letter
of Credit Fees.”
 
5. Amendment to Section 6.01 of the Credit Agreement.  Subsection 6.01(c) is
hereby amended by inserting the following sentence at the end of such
subsection:
 
“Within three Business Days after each delivery of monthly financial information
pursuant to this subsection (c), the Borrower shall deliver to the
Administrative Agent a written report, to be certified by a Responsible Officer,
which shall provide a narrative description of such financial information,
including, without limitation, a summary and review of the business operations
of the Borrower and the Guarantors for such month.”
 
6. Waiver of Section 6.01 of the Credit Agreement.  Subject to the terms and
conditions set forth herein, effective on, and subject to the occurrence of, the
Effective Date (as hereinafter defined), the Administrative Agent and the
Lenders hereby waive, for the benefit of the Borrower and the Guarantors,
compliance by the Borrower with Section 6.01(a) of the Credit Agreement, (a)
with respect to the fiscal year ended December 31, 2009 solely to the extent
that such Section requires that the Auditor’s Report and Opinion to be delivered
by the Auditor shall not be subject to a Going Concern Qualification or like
qualification or exception (the “2009 Going Concern Waiver”), provided that the
2009 Going Concern Waiver is limited to a Going Concern Qualification or like
qualification or exception relating to the following: (i) inability to raise
sufficient capital or revenues to meet obligations; (ii) increased expenses as a
result of events surrounding the bankruptcy of the Borrower’s former parent;
(iii) the securities class action and other actions currently pending against
the Borrower and/or (iv) the Borrower’s potential inability to comply with the
financial covenants in the Credit Agreement as a result of the foregoing (the
foregoing (i) through (iv), the “Permitted Qualifications”); and (b) with
respect to the fiscal year ending December 31, 2010, solely to the extent that
such Section requires that the Auditor’s Report and Opinion to be delivered by
the Auditor shall not be subject to any Going Concern Qualification (the “2010
Going Concern Waiver”), provided that the 2010 Going Concern Waiver is limited
to a Going Concern Qualification (but not any like qualification or exception)
related to (i) the Permitted Qualifications and/or (ii) amounts coming due under
the Credit Agreement upon reaching the Maturity Date (i.e., the Loans being
classified under GAAP as current maturities of long-term debt).  For the
avoidance of doubt, except as expressly set forth in this Section, the Lenders
have not waived, and do not hereby waive (i) the Borrower’s future obligation to
comply with the provisions of Section 6.01(a) waived hereby or (ii) the
Borrower’s present and future obligation to comply with each other provision of
the Credit Agreement (as amended hereby), including without limitation all other
requirements of Section 6.01(a) and Article VII thereof.
 
 
4

 

7. Excess Cash Flow Prepayment.  The parties hereto hereby agree that the amount
of Excess Cash Flow to be paid on March 31, 2010 by Borrower to the
Administrative Agent for the benefit of the Lenders to ratably prepay the Loans
pursuant to Section 2.05(j) of the Credit Agreement shall be an amount equal to
$3,793,394.00, as further set forth on Schedule I, attached hereto and made a
part hereof.
 
8. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that the following statements are true,
correct and complete:
 
(a) Representations and Warranties.  After giving effect to this Amendment, each
of the representations and warranties made by the Borrower and the Guarantors
pursuant to the Credit Agreement, as amended hereby, and the other Loan
Documents is true and correct in all material respects on and as of the date of
this Amendment, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(b) No Default or Event of Default.  After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
 
(c) Execution, Delivery and Enforceability.  This Amendment has been duly and
validly executed and delivered by the Borrower and the Guarantors and
constitutes their legal, valid and binding obligations, enforceable against the
Borrower and the Guarantors in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity.
 
9. Conditions to Effectiveness.  This Amendment shall be effective on the date
when and if each of the following conditions is satisfied (such date, the
“Effective Date”):
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this Amendment executed and delivered by the Borrower, each of
the Guarantors and the Required Lenders.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this Amendment, no Default or Event of Default shall exist and each of the
representations and warranties made by the Borrower and the Guarantors herein
and in or pursuant to the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects as if made on and as of the date on
which this Amendment becomes effective, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(c) Consents and Approvals. All necessary consents and approvals to this
Amendment shall have been obtained.
 
(d) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower on or before 5 p.m. (Eastern Time) on March
26, 2010 for expense reimbursements (including reasonable attorneys’ and
financial advisors’ fees and disbursements) due to the Administrative Agent and
the Lenders in accordance with Section 10.04 of the Credit Agreement.  The
payment of invoices presented to the Borrower after 5 p.m. (Eastern Time) on
March 26, 2010 shall not be a condition to the effectiveness of this Amendment,
provided, that the failure of the Administrative Agent or any Lender to present
such an invoice by such time shall not be a waiver of the Borrower’s obligation
to pay all such invoices as soon as is reasonably practicable after the
Effective Date.
 
 
5

 

(e) Fees.  The Borrower shall have, and shall be deemed to have, accrued, a fee
equal to $1,000,000.00, which shall be paid to the Administrative Agent for the
benefit of the Lenders who execute and deliver a counterpart of this Amendment
to the Administrative Agent by 5 p.m. (Eastern Time) on March 29, 2010, and
allocated pro rata among such Lenders as follows: (i) $500,000.00 by 5 p.m.
(Eastern Time) on the Effective Date (the “Effective Date Payment”) and (ii)
$500,000 by 5 p.m. (Eastern Time) on June 30, 2010.  For the avoidance of doubt,
payment by the Borrower of the Effective Date Payment shall be a condition to
the effectiveness of this Amendment.
 
10. Release.  For purposes of this Section 10, the following terms shall have
the following definitions:
 
“Related Parties” shall mean, with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors in
interest, officers, directors, employees, agents, representatives, attorneys,
financial advisors, accountants and shareholders, if any.
 
“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.
 
Excluding only the continuing obligations of the Lenders and the Administrative
Agent under the Credit Agreement, the Loan Documents and this Agreement, the
Borrower and each Guarantor, effective as of the effective date of this
Amendment, hereby releases, acquits and forever discharges the Lenders and the
Administrative Agent, and each of them, and their respective Related Parties, of
and from any and all Claims arising out of, related or in any way connected with
the Credit Agreement, the Loan Documents or the transactions contemplated by any
thereof, including, without limitation, any action or failure to act, prior to
the effective date of this Amendment, in response to or otherwise in connection
with the events or circumstances arising under or otherwise related to the
Credit Agreement, the Loan Documents or any Defaults or Events of Default
occurring under the Credit Agreement or the Loan Documents, in each case to the
extent, and only to the extent, that (i) such Claims arose prior to the
effective date of this Amendment, (ii) such Claims result or derive from actions
taken or not taken by a releasee in its capacity(ies) as a Lender(s) or as
Administrative Agent under the Credit Agreement or the Loan Documents; and (iii)
such Claims do not result or derive from actions taken or not taken by a
releasee with respect to or in relation to SemGroup, SemCrude L.P.,
SemMaterials, L.P., K.C. Asphalt, L.L.C. or any of their affiliates (other than
the Borrower and the Guarantors).
 
11. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, and the Loan Parties hereby release the Administrative Agent and the
Lenders from any and all Claims (as defined in Section 10 of this Amendment)
other than as provided in Section 10 of this Amendment.
 

 
6

 

12. Confirmation of Credit Agreement and Security Documents.  Except as amended
by this Amendment, all the provisions of the Credit Agreement remain in full
force and effect from and after the date hereof, and each Loan Party hereby
ratifies and confirms each Loan Document to which it is a party.  This Amendment
shall be limited precisely as written and shall not, except as set forth herein,
be deemed (a) to be a consent granted pursuant to, or a waiver or modification
of, any other term or condition of the Credit Agreement or any of the
instruments or agreements referred to therein or (b) to prejudice any right or
rights which the Administrative Agent or the Lenders may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein.  From and after the date hereof,
all references in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
or similar terms, shall refer to the Credit Agreement as amended by this
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this Amendment.
 
13. Mutual Representation.  As of the Effective Date, and after giving effect
hereto, neither the Lenders parties hereto nor the Borrower nor any Guarantor is
aware of the existence of any Default or Event of Default under the Loan
Documents.
 
14. Material Weakness and Restatement.  Reference is made to the Borrower’s Form
8-K filed with the SEC on March 12, 2010, relating to a material weakness in
internal control over financial reporting related to the Partnership’s process
for analyzing and applying complex accounting associated with debt arrangements,
and the Borrower’s need to restate its unaudited financial statements previously
filed by the Borrower with the SEC as part of the June 30, 2009 and September
30, 2009 quarterly reports on Form 10-Q (the matters disclosed in such Form 8-K,
including the restatement of such financial statements, being hereinafter
referred to as the “Material Weakness and Restatement”).  Subject to the terms
and conditions set forth herein, effective on, and subject to the occurrence of,
the Effective Date, for the avoidance of doubt the Administrative Agent and the
Lenders hereby agree that the Material Weakness and Restatement do not
constitute a Default or an Event of Default under the Loan Documents.
 
15. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
16. Loan Document.  This Amendment shall constitute a Loan Document under the
Credit Agreement, and all obligations included in this Amendment (including,
without limitation, all obligations for the payment of principal, interest, fees
and other amounts and expenses) shall constitute Obligations under the Credit
Agreement and shall be secured by the Collateral.
 
17. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Delivery of an executed signature page
to this Amendment by facsimile transmission or electronic photocopy (e.g. a
“.pdf”) shall be as effective as delivery of a manually signed counterpart.
 

 
7

 

    IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the day and year first above written.



 
BLUEKNIGHT ENERGY PARTNERS L.P.
 
(f/k/a SemGroup Energy Partners, L.P.)
                 
By:
Blueknight Energy Partners G.P., L.L.C.,
   
its general partner (f/k/a SemGroup Energy Partners, G.P., L.L.C.)
                           
By:
/s/ Alex G. Stallings      
Name: Alex G. Stallings
     
Title:   Chief Financial Officer and Secretary
         
Guarantors:
                 
BKEP PIPELINE, L.P. (f/k/a SemPipe, L.P.)
         
By:
BKEP Pipeline G.P., L.L.C.,
   
its general partner (f/k/a SemPipe G.P., L.L.C.)
                   
By:
/s/ Alex G. Stallings      
Name: Alex G. Stallings
     
Title:   Chief Financial Officer and Secretary
                 
BKEP PIPELINE G.P., L.L.C. (f/k/a SemPipe G.P., L.L.C.)
                 
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings    
Title:
Chief Financial Officer and Secretary                  
BKEP CRUDE, L.L.C. (f/k/a SemGroup Energy Partners, L.L.C.)
                 
By:
/s/ Alex G. Stallings     
Name:
Alex G. Stallings    
Title:
Chief Financial Officer and Secretary        


 
 

 


 
BKEP OPERATING, L.L.C. (f/k/a SemGroup Energy Partners Operating, L.L.C.)
                     
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings      
Title:
Chief Financial Officer and Secretary                        
BKEP MATERIALS, L.L.C. (f/k/a SemMaterials Energy Partners, L.L.C.)
                     
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings      
Title:
Chief Financial Officer and Secretary                        
BKEP STORAGE, L.L.C. (f/k/a SemGroup Crude Storage, L.L.C.)
                     
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings      
Title:
Chief Financial Officer and Secretary                        
BKEP ASPHALT, L.L.C. (f/k/a SGLP Asphalt, L.L.C)
           
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings      
Title:
Chief Financial Officer and Secretary                        
BKEP MANAGEMENT, INC. (f/k/a SGLP Management, Inc.)
                     
By:
/s/ Alex G. Stallings    
Name:
Alex G. Stallings      
Title:
Chief Financial Officer and Secretary            


 
 

 


 
Lenders:
               
Wells Fargo Bank, N.A.
 
(f/k/a Wachovia Bank, National Association),
   
as L/C Issuer,
     
Swing Line Lender and Lender
                     
By:
/s/ D. Paul Hulbert III    
Name:
D. Paul Hulbert III      
Title:
Director                         The Royal Bank of Scotland N.V.  
(f/k/a ABN AMRO Bank N.V.), as a Lender
                     
By:
/s/ Parker H. Douglas    
Name:
Parker H. Douglas      
Title:
Managing Director                         By: /s/ David W. Stack     Name: David
W. Stack       Title:  Senior Vice President              
Bank of America, N.A., as a Lender
                     
By:
/s/ Cameron D. Taylor    
Name:
Cameron D. Taylor      
Title:
Senior Vice President                        
The Bank of Nova Scotia, as a Lender
                     
By:
/s/ Marc Graham    
Name:
Marc Graham      
Title:
Director                        
Bank of Scotland PLC, as a Lender
                     
By:
/s/ Julia R. Franklin    
Name:
Julia R. Franklin      
Title:
Assistant Vice President            


 
 

 


 
Blue Ridge Investments LLC, as a Lender
                     
By:
/s/ John Hlebendahl      
Name:
John Hlebendahl      
Title:
VP; Controller                        
BMO Capital Markets Financing Inc., as a Lender
                     
By:
/s/ Richard A. Garcia      
Name:
Richard A. Garcia      
Title:
Vice President                         Credit Agricole Corporate and Investment
Bank    
(f/k/a Caylon New York Branch), as a Lender
                     
By:
/s/ Anne G. Shean      
Name:
Anne G. Shean      
Title:
Managing Director                         By: /s/ Richard Teitelbaum       Name:
Richard Teitelbaum       Title: Director              
Citibank, N.A., as a Lender
                     
By:
________________________________       
Name:
       
Title:
                         
Evergreen High Income Fund, as a Lender
                     
By:
/s/ Authorized Signatory      
Name:
Authorized Signatory      
Title:
Authorized Signatory            


 
 

 


 
Evergreen Income Advantage Fund, as a Lender
                     
By:
/s/ Authorized Signatory      
Name:
Authorized Signatory      
Title:
Authorized Signatory                        
Evergreen Multi-Sector Income, as a Lender
                     
By:
/s/ Authorized Signatory      
Name:
Authorized Signatory      
Title:
Authorized Signatory                        
Evergreen Utilities & High Income Fund, as a Lender
                     
By:
/s/ Authorized Signatory      
Name:
Authorized Signatory      
Title:
Authorized Signatory                        
Fortis Capital Corporation, as a Lender
                     
By:
________________________________       
Name:
       
Title:
                         
Guaranty Bank And Trust Company, as a Lender
                     
By:
________________________________       
Name:
       
Title:
             


 
 

 


 
JPMorgan Chase Bank, N.A., as a Lender
                     
By:
/s/ Phillip D. Martin      
Name:
Phillip D. Martin      
Title:
Senior Vice President                        
GE Business Financial Services, Inc.,
 
(f/k/a Merrill Lynch Business Financial Services, Inc), as a Lender
                     
By:
/s/ Stephen P. Lenihan      
Name:
Stephen P. Lenihan      
Title:
Authorized Signatory                        
One East Liquidity Master LP, as a Lender
                     
By:
/s/ Siuu Toussi      
Name:
Siuu Toussi      
Title:
Partner and Authorized Signatory                        
One East Partners Master LP, as a Lender
                     
By:
/s/ Siuu Toussi      
Name:
Siuu Toussi      
Title:
Partner and Authorized Signatory                        
Raymond James Bank FSB, as a Lender
                     
By:
/s/ Garrett McKinnon      
Name:
Garrett McKinnon      
Title:
Senior Vice President            


 
 

 


 
Royal Bank of Canada, as a Lender
                     
By:
/s/ Leslie P. Vowell      
Name:
Leslie P. Vowell      
Title:
Atoerney-In-Fact                        
Solus Core Opportunities Master Fund, as a Lender
                     
By:
________________________________      
Name:
       
Title:
                         
SunTrust Bank, N.A., as a Lender
                     
By:
/s/ Katherine Bass      
Name:
Katherine Bass      
Title:
First Vice President                        
UBS Loan Financial LLC, as a Lender
                     
By:
________________________________      
Name:
       
Title:
                         
Woodsland Commercial Bank, as a Lender
                     
By:
/s/ Brian Halbeisen      
Name:
Brian Halbeisen      
Title:
Vice President  


 
 

 

Acknowledged:


Wells Fargo Bank, N.A.
(f/k/a Wachovia Bank, National Association),
    as Administrative Agent




By: D. Paul Hulbert III
Name: D. Paul Hulbert III
Title:   Director